Per Curiam.
The basis of the motion to dismiss the complaint was that it failed to conform to the requirements of section 241 of the Civil Practice Act, which are that it “ contain a plain and concise statement of the material facts, without unnecessary repetition, on which the party pleading relies, but not the evidence by which they are to be proved.”
We find many allegations, particularly in paragraphs “ Third ”to “ Seventeenth,” inclusive, and in paragraph “ Twentieth,” which are unnecessary and irrelevant in that they relate to transactions which occurred between 1924 and 1932 before the purchase by the present plaintiffs of their certificates. Some of these allega-* tions appear to have no bearing on any alleged misrepresentations to plaintiff. Many of them relate to transactions with and alleged misrepresentations to persons other than the parties to this suit. Such statements are not only evidentiary, but, in addition, hearsay and thus may be prejudicial.
Respondent contends that some of the facts referred to in these paragraphs lend support to the charges of misrepresentations made to plaintiffs in 1932. Plaintiff should separate such matters and plead only the ultimate facts with relation thereto, This court will not attempt to separate the good from the bad in this pleading. It directs the service of a new and proper complaint.
The order so far as appealed from should be reversed, with twenty dollars costs and disbursements, and the motion to dismiss the complaint granted, with leave to the plaintiffs to serve an amended pleading within twenty days after service of a copy of the order with notice of entry thereof, on payment of said costs.
Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.
Order so far as appealed from unanimously reversed, with twenty dollars costs and disbursements, and the motion to dismiss the complaint granted, with leave to the plaintiffs to serve an amended pleading within twenty days after service of a copy of the order with notice of entry thereof, on payment of said costs.